DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s Communication received 12/17/2021 for application number 16/760,587. 

Claims 32 and 52-70 are pending.  Claims 32, 59 and 67 are independent claims.  Claims 1-31 and 33-51 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2021 and 11/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s prior art arguments to claims 32, 59 and 67 have been fully considered but are moot because the independent claim was amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 32, 59 and 67 and their dependent claims has changed. However, the current prior art teaches the amended features.

Response to Amendments
Applicant’s reformatting by adding a line return between claim 65 and claim 66 is persuasive.  Therefore, Examiner withdraws the objection to the claim.
Applicant’s amendment to the claims 54 and 55 is persuasive.  Therefore, Examiner withdraws the 35 U.S.C. 112(b) claim rejection to the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 32, 52-55 and 57-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USPGPUB 2016/0124595; hereinafter Kim).

As to independent claim 32, Kim discloses a terminal [Para 0049 - device 2200 of FIG. 22 or 23], comprising: 
a processor [Para 0214 - the control unit 2260 may operate via one processor];
a touchscreen display coupled to the processor [Para 0200 - A user may perform a gesture of touching a predetermined location on a terminal screen]; and
a memory [Para 0209 - storage unit 2270] coupled to the processor and storing instructions that, when executed by the processor, cause the terminal to be configured to:
display a first user interface, wherein the first user interface comprises a second user interface of a first application, a second user interface of a second application and a second user interface of a third application [Para 0050 - the device 2200 outputs a display window including at least one or more objects for executing a plurality of applications on a terminal screen; Fig. 11A, Para 0118]; 
[Para 0064 - Referring to FIG. 2D, the tab window 250 indicating a previously generated application group is displayed on the terminal screen; Para 0065 - the user drags and drops the object 220 of the objects included in the display window 210 to a region excluding the display window 210]; 
display, in response to the first operation, a third user interface comprising the historical task bar,  wherein the historical bar comprises a first historical task box, wherein the first historical task box corresponds to the first user interface, and wherein the first historical task box comprises a fourth user interface of the first application, a fourth user interface of the second application and a fourth user interface of the third application [Para 0064 - Referring to FIG. 2D, the tab window 250 indicating a previously generated application group is displayed on the terminal screen; Para 0065 - the device 2200 generates an application group including the application corresponding to the selected object 220, and outputs the tab window 260 indicating the generated application group on the terminal screen; Para 0068 - the device 2200 stores information regarding applications included in the generated application group or locations and sizes of the tab windows 230, 250, and 260 displayed on the terminal screen – Examiner notes that a user can select the previous generated application group, which corresponds to the historical task box and a tab window 250 as the historical task bar]; 
wherein a size of the fourth user interface of the first application is smaller than a size of the second user interface of the first application, wherein a size of the fourth user interface of the second application is smaller than a size of the second user interface of the second application, and wherein a size of the fourth user interface of the third application is smaller 
receive a second operation performed on the first historical task box [Para 0069 - when an input that displays the tab windows 230, 250, and 260 is received from the user, the device 2200 displays the tab windows 230, 250, and 260 on the terminal screen by using the stored information regarding the tab windows 230, 250, and 260]; and 
display the first user interface in response to the second operation [Para 0069 – Examiner notes that Kim teaches the storing the historical application group and can be displayed upon user’s selection].

As to dependent claim 52, Kim teaches the terminal of claim 32, wherein the historical task bar further comprises a second historical box, and wherein the second historical box corresponds to a fifth user interface comprising a sixth user interface of a fourth application and a seventh user interface of the fourth application [Para 0068 - the device 2200 stores information regarding applications included in the generated application group or locations and sizes of the tab windows 230, 250, and 260 displayed on the terminal screen – Kim teaches that there are multiple groups of tab windows (230, 250 and 260 etc.) in which one or more different applications are comprised].

As to dependent claim 53, Kim teaches the terminal of claim 52, wherein the historical task bar comprises a third historical box, and wherein the third historical box comprises an eighth user interface of a fifth application [Para 0068 - the device 2200 stores information regarding applications included in the generated application group or locations and sizes of the tab windows 230, 250, and 260 displayed on the terminal screen – Kim teaches that there are multiple groups of tab windows (230, 250 and 260 etc.) in which one or more different applications are comprised].

As to dependent claim 54, Kim teaches the terminal of claim 32, wherein a first part of the first user interface comprises the second user interface of the first application and the second user interface of the second application, and wherein a lower part of the first user interface comprises the second user interface of the third application [Fig. 16B, Para 0167 - Referring to FIG. 16B, a plurality of applications may be executed among the applications included in the tab window 1610. In this case, the device 2200 may split the tab window 1610 and display execution screens 1641, 1642, 1643, and 1644 of the executed applications].

As to dependent claim 55, Kim teaches the terminal of claim 32, wherein a first part of the first user interface comprises the second user interface of the first application, and wherein a lower part of the first user interface comprises the second user interface of the second application and the second user interface of the third application [Fig. 16B, Para 0167 - Referring to FIG. 16B, a plurality of applications may be executed among the applications included in the tab window 1610. In this case, the device 2200 may split the tab window 1610 and display execution screens 1641, 1642, 1643, and 1644 of the executed applications].

As to dependent claim 57, Kim teaches the terminal of claim 32, wherein the instructions further cause the terminal to be configured to:
receive a fourth operation selecting a full screen button corresponds to the second user interface of the second application; and
display a full screen user interface of the first application in response to the fourth operation [Para 0187 - in accordance with a description that will be provided with reference to FIGS. 20A and 20B below, the device 2200 may display an execution screen of a specific application on the entire terminal screen].

As to dependent claim 58, Kim teaches the terminal of claim 32, wherein the first user interface is displayed in response to a fifth operation performed on a ninth user interface, wherein the ninth user interface comprises a first icon of the first application, a second icon of the second application and a third icon of the third application, and wherein the fifth operation is an operation for selecting the first icon, the second icon and the third icon [Para 0058 - Referring to FIG. 2A, the display window 210 is shown as an application tray. The objects (for example, icons) respectively corresponding to the applications installed in a terminal are aligned in the display window 210; Para 0065 - the user drags and drops the object 220 of the objects included in the display window 210 to a region excluding the display window 210. Thereafter, the device 2200 generates an application group including the application corresponding to the selected object 220, and outputs the tab window 260 indicating the generated application group on the terminal screen].

As to independent claims 59 and 67, the claims are substantially similar to claim 32 and are rejected on the same ground. 

As to dependent claims 60 and 68, the claims are substantially similar to claim 52 and are rejected on the same ground.

As to dependent claims 61 and 69, the claims are substantially similar to claim 53 and are rejected on the same ground.

As to dependent claims 62 and 70, the claims are substantially similar to claim 54 and are rejected on the same ground.

As to dependent claim 63, the claim is substantially similar to claim 55 and is rejected on the same ground.

As to dependent claim 65, the claim is substantially similar to claim 57 and is rejected on the same ground.

As to dependent claim 66, the claim is substantially similar to claim 58 and is rejected on the same ground.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shin et al. (USPGPUB 2014/0164957; hereinafter Shin).

As to dependent claim 56, Kim teaches the terminal of claim 32.

receive a third operation selecting a close button corresponds to the second user interface of the first application; and
close the second user interface of the first application in response to the third operation.
However, Shin teaches in the same field of endeavor:
wherein the instructions further cause the terminal to be configured to:
receive a third operation selecting a close button corresponds to the second user interface of the first application; and
close the second user interface of the first application in response to the third operation. [Fig. 4A – Examiner notes that it is well known to ordinary skill in art to click on the “X” on the top right corner of the window 440 and 450 to close the respective window].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim and Shin at the time of filing, to modify a technique for managing tab window indicating application group including heterogeneous applications taught by Kim to include the concept of executing a plurality of applications taught by Shin to obtain a technique that changes the sizes or positions of a plurality of windows in which a plurality of applications are executed respectively, as intended by a user  [Shin, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of executing a plurality of applications taught by Shin to obtain a technique that changes the sizes [Shin, Para 0008].

As to dependent claim 64, the claim is substantially similar to claim 56 and is rejected on the same ground.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Godley (USPGUPUB 2007/0186176) – teaches a method, computer-readable medium and data processing system for associating application programs with user tasks.

             Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176